                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

BIG CHIEF PLANT SERVICES, LLC.,

             Plaintiff,

v.                                                       No. CV 18-1226 SMV/CG

PANHANDLE MAINTENANCE, LLC.,

             Defendant,

v.

3 BEAR DELAWARE OPERATING-NM, LLC.,

             Third-Party Defendant.

                     ORDER ADOPTING JOINT STATUS REPORT
                       AND PROVISIONAL DISCOVERY PLAN

     THIS MATTER came before the Court on a Rule 16 initial scheduling conference.

Following a review of the parties’ Joint Status Report and Provisional Discovery Plan,

(Doc. 27), filed February 28, 2019. The Court adopts the Joint Status Report and

Provisional Discovery Plan as modified by the dates designated in the Court’s

Scheduling Order, (Doc. 36).



                                  ________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
